DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0051288 A1 (“Lim”) in view of US 2020/0195920 A1 (“Racape”) in further view of US 2020/0275124 A1 (“Ko”).
Regarding claim 1, Lim discloses a video coding apparatus comprising Sa processor coupled to a memory (e.g. see image encoding apparatus 10 in Fig. 1, paragraph [0011]), the processor being configured to: change, according to a combination of a shape of a coding target block in an image included in a video and a coded block that is adjacent to the coding target block (e.g. see at least adjust configuration order of MPM list according to characteristics (e.g. shape, width, height and the size) of the block and the surrounding blocks, paragraphs [0283]-[0284]), first 10prediction mode information that indicates an intra prediction mode used for coding of the coded block to second prediction mode information (e.g. see at least MPM list is adjusted, for example from original/first MPM list {Planar, DC, 2, Hor, Ver, Diagonal} to {Hor, Planar, DC, 2, Ver, Diagonal} or {Ver, Planar, DC, 2, Hor, Diagonal}, depending on the characteristics, paragraph [0286]); generate candidate information including a candidate value for prediction mode information, by using the second 15prediction mode information (e.g. see at least MPM list, paragraph [0286]); generate an intra prediction pixel value for the coding target block in a prescribed intra prediction mode (e.g. see at least intra prediction unit 150 in Fig. 1 performs intra prediction of current block by selecting intra prediction mode, paragraphs [0093]-[0094]); encode the coding target block by using the intra prediction pixel value (e.g. see at least entropy encoding unit 140 in Fig. 1, paragraph [0096]); and 20encode prediction mode information that indicates the prescribed intra prediction mode (e.g. see at least intra prediction information, paragraph [0096], e.g. see signaling information, paragraph [0269]), by using the candidate information (e.g. see at least MPM flag, MPM index, paragraphs [0274], [0278]).    
Although Lim discloses change, according to a combination of a shape of a coding target block in an image included in a video and a coded block that is adjacent to the coding target block, first 10prediction mode information that indicates an intra prediction mode used for coding of the coded block to second prediction mode information, it is noted Lim differs from the present invention in that it fails to particularly disclose when a first angle indicated by the intra prediction mode used for coding of the coded block is an angle that is not used in intra prediction in the shape of the coding target block, the processor uses, as the second prediction mode information, prediction mode information corresponding to an intra prediction mode indicating a second angle that is used in the intra prediction in the shape of the coding target block. Racape however, teaches change, according to a combination of a shape of a coding target block in an image included in a video and a coded block that is adjacent to the coding target block, first 10prediction mode information that indicates an intra prediction mode used for coding of the coded block to second prediction mode information (e.g. see selected set replaced by a secondary MPM list based on height and width of the current block and L and A, e.g. see at least paragraphs [0063]-[0064]), when a first angle indicated by the intra prediction mode used for coding of the coded block is an angle that is not used in intra prediction in the shape of the coding target block (e.g. see selected set which contains 16 modes (with corresponding angles) that is not used because height is not equals to width, e.g. see at least paragraphs [0063]-[0064]), the processor uses, as the second prediction mode information, prediction mode information corresponding to an intra prediction mode indicating a second angle that is used in the intra prediction in the shape of the coding target block (e.g. see secondary MPM list which also contains 16 modes are derived from the first MPM by adding -1, +1, -2, +2… up to -4, +4, e.g. see at least paragraphs [0063]-[0064]; thus, the secondary MPM list is used when height is not equals to width). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lim and Racape before him/her, to modify the image processing method, and image decoding and encoding method using same of Lim with Racape in order to reduce cost of transmitting the intra prediction mode information by using a lighter syntax for modes that statistically occur more frequently, and by re-using the modes chosen for the causal neighbor blocks of the current block. 
Further, although Lim discloses change, according to a combination of a shape of a coding target block in an image included in a video and a coded block that is adjacent to the coding target block, first 10prediction mode information that indicates an intra prediction mode used for coding of the coded block to second prediction mode information, it is noted Lim differs from the present invention in that it fails to particularly disclose change, according to a combination of a shape of a coding target block in an image included in a video and a shape of a coded block that is adjacent to the coding target block. Ko however, teaches change, according to a combination of a shape of a coding target block in an image included in a video and a shape of a coded block that is adjacent to the coding target block (e.g. see at least MPM list variably determined based on parameters related to the size, depth, shape, position, and so on of the current block/a neighbor block, paragraph [0278]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lim, Racape and Ko before him/her, to incorporate Racape into the image processing method, and image decoding and encoding method using same of Lim with Ko in order to provide an improved compression efficiency of intra prediction and signaling of modes. 
Regarding claim 3, although Lim discloses wherein the processor generates the candidate information, it is noted Lim differs from the present invention in that it fails to particularly disclose wherein 5the processor generates the candidate information by using, among a plurality of coded blocks that are adjacent to a side of the coding target block, a coded block that has first prediction mode information with a highest frequency.  Ko however, teaches wherein 5the processor generates the candidate information by using, among a plurality of coded blocks that are adjacent to a side of the coding target block, a coded block that has first prediction mode information with a highest frequency (e.g. see at least sorting according to number of occurrence frequencies, paragraph [0231]).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 6, Lim discloses a video decoding apparatus comprising 20a processor coupled to a memory (e.g. see decoding device 20 in Fig. 7, paragraph [0011]), the processor being configured to: decode a coded video and extract prediction residual information for a decoding target block in a coded image included in the coded video (e.g. see at least entropy decoding unit 210 in Fig. 7 decodes a bitstream encoded from the image encoding apparatus 10, paragraph [0149]), prediction mode information that 25indicates an intra prediction mode of the decoding target block (e.g. see at least intra prediction information, paragraph [0096], e.g. see signaling information, paragraph [0269], e.g. see MPM flag and MPM index, paragraphs [0288]-[0289]), and first prediction mode information that indicates an intra prediction mode of a decoded block that is adjacent to the decoding target block (e.g. see at least S103 configuring MPM candidate list using prediction mode of neighboring blocks, paragraphs [0290]-[0291]); change, according to a combination of a shape of the 30decoding target block and the decoded block (e.g. see at least adjust configuration order of MPM list according to characteristics (e.g. shape, width, height and the size) of the block and the surrounding blocks, paragraphs [0283]-[0284]), the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information (e.g. see at least MPM list is adjusted, for example from original/first MPM list {Planar, DC, 2, Hor, Ver, Diagonal} to {Hor, Planar, DC, 2, Ver, Diagonal} or {Ver, Planar, DC, 2, Hor, Diagonal}, depending on the characteristics, paragraph [0286]); generate candidate information including a candidate value for prediction mode information, by using the second 5prediction mode information (e.g. see at least adjusted MPM list, paragraph [0286]); generate an intra prediction pixel value for the decoding target block in an intra prediction mode indicated by the prediction mode information of the decoding target block, by using the candidate information (e.g. see at least intra prediction unit 230 in Fig. 7, paragraph [0158]); and 10generate a pixel value for the decoding target block by using the intra prediction pixel value and the prediction residual information (e.g. see at least adder 270 in Fig. 7, paragraph [0155]).  
Although Lim discloses change, according to a combination of a shape of the 30decoding target block and the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information when a first angle indicated by an intra prediction mode used for coding of the decoded block is an angle that is not used in intra prediction in the shape of the decoding target block, the processor uses, as the second prediction mode information, prediction mode information corresponding to an intra prediction mode indicating a second angle that is used in the intra prediction in the shape of the decoding target block. Racape however, teaches change, according to a combination of a shape of the 30decoding target block and the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information (e.g. see selected set replaced by a secondary MPM list based on height and width of the current block and L and A, e.g. see at least paragraphs [0063]-[0064]), when a first angle indicated by an intra prediction mode used for coding of the decoded block is an angle that is not used in intra prediction in the shape of the decoding target block (e.g. see selected set which contains 16 modes (with corresponding angles) that is not used because height is not equals to width, e.g. see at least paragraphs [0063]-[0064]), the processor uses, as the second prediction mode information, prediction mode information corresponding to an intra prediction mode indicating a second angle that is used in the intra prediction in the shape of the decoding target block (e.g. see secondary MPM list which also contains 16 modes are derived from the first MPM by adding -1, +1, -2, +2… up to -4, +4, e.g. see at least paragraphs [0063]-[0064]; thus, the secondary MPM list is used when height is not equals to width).
Further, although Lim discloses change, according to a combination of a shape of the 30decoding target block and the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information, it is noted Lim differs from the present invention in that it fails to particularly disclose change, according to a combination of a shape of the 30decoding target block and a shape of the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information. Ko however, teaches change, according to a combination of a shape of the 30decoding target block and a shape of the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information (e.g. see at least MPM list variably determined based on parameters related to the size, depth, shape, position, and so on of the current block/a neighbor block, paragraph [0278]).
The motivation above in the rejection of claim 1 applies here. 
	Regarding claim 8, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise. 
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Misra et al., US 20190379914 A1, discloses SYSTEMS AND METHODS FOR PARTITIONING A PICTURE INTO VIDEO BLOCKS FOR VIDEO CODING
Yasugi et al., US 20190208201 A1, discloses IMAGE DECODING APPARATUS, IMAGE CODING APPARATUS, IMAGE DECODING METHOD, AND IMAGE CODING METHOD

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485